Citation Nr: 1241384	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for breast cancer, status post mastectomy, claimed as due to radiation exposure.  

3.  Entitlement to service connection for osteopenia, claimed as a bone condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 14, to August 25, 1987, from December 1990 to June 1991, and from December 1991 to September 1992, including service in Southwest Asia from January 1991 to May 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in September 2010.  

By rating action in February 2012, service connection was established for multiple joint pain due to undiagnosed illness.  The Veteran and her representative were notified of this decision and did not express dissatisfaction with the 20 percent evaluation assigned.  Accordingly, this issue no longer in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran did not engaged in combat with the enemy during military service.  

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

3.  The preponderance of the evidence shows that the Veteran's psychiatric disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's breast cancer was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including any claimed radiation exposure.  

5.  The preponderance of the evidence shows that a bone disorder, to include osteopenia, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder, including PTSD and depression, due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2012).  

2.  The Veteran's breast cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred as a result of radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.317 (2012).  

3.  The Veteran does not have osteopenia due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the October 2011 VA examination was comprehensive and adequate upon which to base a decision on the merits of the Veteran's claim.  The examiner personally interviewed and examined the Veteran, elicited a medical history and provided a comprehensive and rational explanation for the conclusions reached.  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection:  In General

Although the Veteran served in the Persian Gulf, the medical evidence shows that each of the Veteran's complaints have been attributed to a known clinical diagnosis.  Since the conditions are not illness that the Secretary has determined warrants presumptive service connection, service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board will consider whether service connection is available under other provisions of law.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, 581 F.3d 1313; Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, at 1316; Jandreau, at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury if it involves a complex medical issue.  See Davidson, at 1315-16 (Fed. Cir. 2009); Dalton, at 36-37 (2007).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, at 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3) (2012).  

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Psychiatric Disorder

In this case, while the Veteran seeks to establish service connection for PTSD, she does not claim, nor do the service treatment records (STRs) show any complaints, treatment, abnormalities or diagnosis for any psychiatric problems in service or until many years thereafter.  The Veteran was requested on at least three occasions, to provide VA with a stressor statement concerning any traumatic events that she may have witnessed or experienced in service that she believes may be the underlying cause of any current psychiatric problems.  However, the Veteran did not respond to any of the requests or provide VA with any stressor information.  

Similarly, the RO made at least two unsuccessful requests for medical records from a private healthcare provider who reportedly treated the Veteran for depression in 2006.  The Veteran was notified by the RO that the healthcare provider did not reply to the requests or provide any medical records.  No further response was received from the Veteran concerning the private medical records.  

The service records showed that the Veteran's active service included four and a half months of service in the Southwest Asian theater from January to May 1991.  The Veteran's military occupation specialty (MOS) was in the military police (MP).  Her service records do not reflect any awards or citations for valor.  

When examined by VA psychiatric services in October 2011, the Veteran reported that she enjoyed the camaraderie of the military and regretted leaving, and said that she would go back if she could.  The Veteran made no mention of any traumatic event or experience in service, and reported that she sought psychiatric counseling for depression after she was diagnosed with breast cancer about 10 years ago.  The Veteran reported that she witnessed a motor vehicle accident while in Saudi Arabia, and that she disliked how women were disrespected by Saudis, but did not describe any psychiatric symptoms associated with her experiences in service.  She said that she was depressed since being fired from her civilian job and that she had some anxiety due to "regular things, kids [and] job" and said that she was concerned about her adopted children having fetal alcohol syndrome.  The diagnoses included alcohol abuse and adjustment disorder with depressed mood.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  

In an addendum report, dated in December 2011, the examiner opined that the Veteran's adjustment disorder was less likely than not related to military stressors, and that she described recent distress associated with concerns about her children's health and recent job loss.  

Inasmuch as there was no competent or objective evidence of any psychiatric complaints, treatment or diagnosis in service or until many years after service, and no competent evidence that any current psychiatric disorder is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, service connection for a psychiatric disorder, including PTSD and depression is denied.  

Breast Cancer & Osteopenia

The Veteran contends that she was around "shot up Iraqi tanks" that she thinks contained depleted uranium, and believes that her later developed breast cancer and osteopenia was caused by said exposure in service.  

As noted above, the Veteran served four and a half months of active service as an MP in Southwest Asia in 1991.  The evidence shows that the Veteran was diagnosed with carcinoma of the right breast, confirmed by biopsy in May 1998, and underwent immediate modified radical mastectomy followed by a four month course of chemotherapy.  Post-operatively, the Veteran did well and has not had any recurrence or systemic symptoms since the mastectomy.  (See private treatment records from April 1998 to March 2005).  

In a January 2012 Memorandum, the Director, Environmental Health Program estimated that the driver of a fully loaded Mark 1 Abrams tank could receive as much as 0.3 microsieverts per hour.  If the soldier drove the tank for 10 hours a day for 30 days, he would receive a maximum dose of 90 microsieverts, or 9 millirems (mrem) per month.  The total dose over five months would be 50 mrem (a mrem is equal to one thousands of a rem).  It was noted that for anyone who was not riding in the tank, the receive even less exposure.  The Director noted that according to the Health Physics Society, the risks of health effects from high-dose exposures below 5-10 rem in one year (which includes occupational and environmental exposures) would be either too small to be observed or nonexistent.  Based on the above findings, the Director opined that it was unlikely that the Veteran's breast cancer could be attributed to radiation exposure in service.  

A letter from the Director of VA's C&P Service, dated in January 2012, includes a synopsis of the Veteran's medical and military history, and indicated that the Veteran did not participate in a "radiation-risk activity" in service.  After reviewing the evidence in its entirety, the Director opined that there was no reasonable possibility that the Veteran's breast cancer was the result of exposure to radiation in service.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods: (1) presumptive service connection under 38 C.F.R. § 3.309(d); (2) service connection of a "radiogenic disease" under 38 C.F.R. § 3.311; and (3) service connection may be granted under 38 C.F.R. § 3.303(d) and Combee when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  The Board will address each of these avenues in turn.  

Initially, the Board notes that breast cancer is included among the diseases for which presumptive service connection is warranted if it becomes manifested in a radiation-exposed Veteran as defined in 3.309(d)(3).  As such, for presumptive service connection purposes, the issue is whether the Veteran is considered a radiation-exposed Veteran, as defined under 3.309(d)(3)(i).  Here, there is no evidence that the Veteran participated in a radiation risk activity during service, as defined in 3.309(d)(3)(ii).  Consequently, service connection on a presumptive basis in not in order under 3.309(d).  

Having determined that presumptive service connection is not warranted, the Board will now turn to the direct question of whether the Veteran's breast cancer developed as a result of her alleged exposure to radiation in service.  

The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed Veterans.  In this case, the Board finds that the RO has complied with the procedures set forth in 38 C.F.R. § 3.311 for the development of claims for radiogenic diseases.  The RO referred the case to the Under Secretary for Benefits for a dose assessment for the Veteran's possible total in-service exposure to radiation, and an opinion as to whether sound scientific medical evidence could support the conclusion that it was at least as likely as not that her breast cancer resulted from radiation exposure during service.  See Hilkert v. West, 12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  

Once a claim has been fully developed pursuant to the procedures set forth in 38 C.F.R. § 3.311, as is the case at hand, it remains the Board's responsibility to evaluate the evidence and determine whether the Veteran's disability is in fact, the result of exposure to ionizing radiation in service.  38 C.F.R. § 3.303(d).  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's breast cancer developed as a result of radiation exposure in service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this regard, the Board finds the most probative evidence of record to be the January 2012 medical opinion by the Director, Environmental Health Program, who concluded that it was unlikely that the Veteran's breast cancer was related to radiation exposure in service.  The physician indicated that the Veteran's total possible exposure in service was either too small to be observed or was nonexistent.  Based upon the Veteran's estimated exposure and medical history, the physician determined that it was unlikely that her breast cancer developed as a result of exposure to radiation in service.  

The Board finds the January 2012 VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The physician provided a rational and plausible explanation for concluding that the Veteran's breast cancer was not due to or caused by exposure to radiation in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the January 2012 VA opinion.  

As to other possible theories of entitlement, a review of the evidence does not support the claim of service connection for breast cancer on a direct basis.  The Veteran's STRs are negative for any treatment, symptoms or findings for any pertinent breast abnormalities, or any evidence breast cancer, nor has the Veteran provided any probative or competent medical evidence of an association between her breast cancer and service.  

The first evidence of a breast problem was in April 1998, some six years after service.  At that time, the Veteran reported that she first noticed a lump in her right breast about a week earlier and believed that it was new and getting larger.  

While the Veteran is competent to provide evidence of the symptoms, the issue in this case does not involve a simple diagnosis, therefore, the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the only comprehensive medical evidence which clearly addresses whether there is a causal link between the Veteran's breast cancer and service, including her claimed in-service exposure to radiation, has been negative.  

Concerning the claim for osteopenia, the Board notes that the etiology of this disability was specifically addressed by a VA physician in May 2006.  The examiner indicated that he reviewed the claims file and provided a detailed description of the Veteran's medical history, which included modified radical mastectomy with lymph node dissection followed by approximately four months of chemotherapy in 1998.  The examiner indicated that because of the chemotherapy, the Veteran developed menopause at an early age, and that she was subsequently diagnosed with osteopenia.  The examiner opined that the Veteran's osteopenia was at least as likely as not a secondary effect from early menopause caused by her chemotherapy, which would have resulted in a reduction in the amount of estrogen.  

The Board finds the May 2006 VA opinion persuasive, and that it included a rationale and plausible explanation for the conclusions reached.  Furthermore, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the May 2006 VA opinion.  

As there is no competent medical evidence of record suggesting a connection between the Veteran's breast cancer or osteopenia and service or any incident therein, and no evidence of a malignant tumor within one year of discharge from service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD is denied.  

Service connection for breast cancer is denied.  

Service connection for osteopenia is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


